ICJ_141_IndependenceDeclarationKosovo_UNGA_NA_2010-07-22_ADV_01_NA_06_EN.txt.         DISSENTING OPINION OF JUDGE BENNOUNA

 ranslation]

Propriety of the Court giving an advisory opinion — Respect for the integrity
 the Court’s judicial function — Frivolous requests for advisory opinions —
bstitution of the Court for the Security Council in exercising its political
 ponsibilities — Scope and meaning of the question put to the Court —
 cordance with international law of the declaration of independence adopted in
  context of a territory under United Nations administration — Identity of the
thors of the unilateral declaration of independence — Consequences of the
 lemate in the Security Council — Interpretation of “silence” in international
w — Lex specialis and general international law — Constitutional Framework
 ablished by UNMIK.

 1. Before turning to the reasons which have prevented me from con-
rring with the Opinion of the Court, I should first like to consider the
opriety of the Court embarking on an exercise that is so hazardous for
 as the principal judicial organ of the United Nations, by responding to
e request for an advisory opinion submitted to it by the General
 sembly in resolution 63/3 of 8 October 2008.
 2. That resolution was adopted in circumstances that are without prec-
ent in the history of the United Nations. It is the first time that the
eneral Assembly has sought an advisory opinion on a question which
 s not, as such, on its agenda and which it had until then dealt with
 entially in terms of authorizing the expenditure of the United Nations
ission in Kosovo (UNMIK). It is recognized that, in substance, the
hole of this question had fallen under the exclusive jurisdiction of the
curity Council for at least ten years or so, in particular since the latter
cided to place the territory of Kosovo under international administra-
 n (resolution 1244 of 10 June 1999) — with the exception, however, of
eneral Assembly resolution 54/183 on the Situation of Human Rights in
osovo, of 17 December 1999 (Advisory Opinion, para. 38).


 3. I believe that if it had declined to respond to this request, the Court
 uld have put a stop to any “frivolous” requests which political organs
 ght be tempted to submit to it in future, and indeed thereby protected
e integrity of its judicial function. What is at issue above all in this case
 protecting the Court itself against any attempts to exploit it in a poli-
 al debate, rather than protecting the balance between the prin-
pal political organs of the United Nations (the General Assembly and
 curity Council), a matter which the Court discusses at some length
 id., paras. 37-48), or indeed the question of the self-determination and
dependence of Kosovo, which has rightly been disregarded as lying

                                                                          101

yond the scope of the request for an opinion (Advisory Opinion,
ra. 83).


   1. THE PROPRIETY OF THE COURT GIVING AN ADVISORY OPINION

4. It should be recalled that, when the Court receives a request for an
visory opinion, pursuant to Article 65 of its Statute, it is not obliged to
mply with the request if it considers that giving a reply to the question
 sed would be “incompatible with the Court’s judicial character” (West-
n Sahara, Advisory Opinion, I.C.J. Reports 1975, p. 25, para. 33).

5. It is true that the Court has recalled on several occasions in its juris-
udence that it has discretion to consider the propriety of giving an
visory opinion (since the case concerning Interpretation of Peace Treaties
  h Bulgaria, Hungary and Romania, First Phase, Advisory Opinion,
C.J. Reports 1950), but it has hitherto never exercised that authority,
 the extent that scholarly opinion has begun to cast doubt on whether
actually exists. The Court is reaching the point of making the propriety
  giving its opinion dependent on the requesting organ itself, thereby
priving itself of its own discretionary power (Robert Kolb, “De la pré-
ndue discrétion de la Cour internationale de Justice de refuser de don-
r un avis consultatif”, The International Legal System in Quest of
 uity and Universality : Liber Amicorum Georges Abi-Saab, 2001,
 . 609-627). The Court has shown itself to be very reluctant to decline to
 rticipate in United Nations action when asked to do so by one of the
gans of the United Nations. It has thus strictly circumscribed its discre-
 n, stipulating as a condition for exercising it the existence of “compel-
 g reasons” for not giving an opinion, yet without making clear what it
eans by that.
6. However, the question of the compatibility of a request for an opin-
n with the functions of the Court and its judicial character still stands,
en if no case of incompatibility has yet been recorded.
7. In the Kosovo case, the Court has been confronted with a situation
at has never occurred before, since it has ultimately been asked to set
elf up as a political decision-maker, in the place of the Security Coun-
. In other words, an attempt has been made, through this request for
  advisory opinion, to have it take on the functions of a political organ
  the United Nations, the Security Council, which the latter has not
en able to carry out.
8. The Court has been asked to give its opinion on whether the uni-
 eral declaration of independence (UDI) of 17 February 2008 by the
ovisional Institutions of Self-Government of Kosovo is in accordance
th international law ; however, the reply to this question cannot be
 tricted to an analysis of the declaration as a formal act — it is neces-
ry for the Court to consider its content and scope, as well as the cir-
mstances in which it was adopted. In this respect, the Court may not

                                                                        102

nfine itself to general reflections according to which it cannot substitute
  own assessment for that of the requesting organ or is unable to form
view as to whether its opinion would be likely to have an adverse effect
 dvisory Opinion, para. 35).
9. As will be seen below, the declaration was adopted by the
ovisional Institutions of Self-Government of Kosovo established by res-
ution 1244 of the Security Council. It follows the mission which the
cretary-General of the United Nations, Mr. Kofi Annan, gave to
   Special Envoy, Mr. Martti Ahtisaari, in November 2005, which was
  lead the political process aimed at determining the future status of
osovo, in the context of resolution 1244, by means of a negotiated set-
 ment.
10. Mr. Martti Ahtisaari was thus called upon to act as a mediator
tween Serbia and the representatives of the institutions of Kosovo (the
 sembly) so that they reach an agreement on the future status of the
 ritory ; such an agreement would then have to be endorsed by the
curity Council.
11. In his final report of 26 March 2007 on Kosovo’s future status,
 nsmitted to the Security Council by Secretary-General Ban Ki-moon
 d with his support, Mr. Ahtisaari took the view that “[i]ndependence is
e only option for a politically stable and economically viable Kosovo”,
 d proposed that such independence should be supervised and sup-
 rted for an initial period by international civilian and military pres-
ces. Mr. Ahtisaari concluded by urging the Security Council to endorse
   proposal (Report transmitted to the President of the Security Council
  letter from the Secretary-General, 26 March 2007, S/2007/168).

 12. In the end, it was the Assembly of Kosovo that did so, thereby
bstituting itself for the Security Council. Serbia then asked the Court,
rough the General Assembly of the United Nations, to pronounce on
e declaration of independence of 17 February 2008, whereby that sub-
tution occurred, in order to establish whether it is in accordance with
 ernational law. It is therefore clear that, by giving the advisory opinion
hich has been requested of it, the Court is assessing, albeit indirectly,
e validity of the conclusions of the Ahtisaari Report, a role which
longs solely to the Security Council, a political organ on which the
nited Nations Charter confers primary responsibility for the main-
nance of international peace and security. That organ, by adopting
 olution 1244 on the basis of Chapter VII of the Charter, established an
 erim administration in Kosovo and has initiated, after some ten years,
process for bringing it to an end, at the same time determining the final
 tus of the territory.
 13. How, in these circumstances, can the Court pronounce on the
cordance with international law of Kosovo’s declaration of independ-
ce, when such an assessment is a matter for the Security Council alone
 d that organ has not sought its opinion on the question?
 14. That is why the Court, in this case, should have exercised its dis-

                                                                       103

etionary power and declined to give its opinion on a question which is
compatible with its status as a judicial organ. Beyond the question of
e accordance with international law of the declaration of independence,
hat is at issue here is the exercise of the powers of a political organ of
e United Nations, the Security Council. As for the Ahtisaari Report, as
ng as the Security Council makes no finding in this respect, it commits
 ly its author.
 15. It is essential for the Court to ensure, in performing its advisory
nction, that it is not exploited in favour of one specifically political
 ategy or another, and, in this case in particular, not enlisted either in
e campaign to gather as many recognitions as possible of Kosovo’s
dependence by other States, or in the one to keep these to a minimum ;
hereas the Security Council, which is primarily responsible for pro-
 uncing on the option of independence, has not done so.

 16. I am aware of the fact that the Court has a duty to contribute to
nited Nations action in legal terms, but here, the decision on the future
  tus of Kosovo is not a matter for the General Assembly, which has
bmitted the request for an opinion to the Court, but for the Security
ouncil. In this case, the Court cannot pronounce on the legality of the
claration of independence without interfering in the political process of
aintaining peace established by the Security Council some ten years
 o, which that organ has been unable to bring to a conclusion.
 17. A response from the Court would have been conceivable if the
bstantive debate on Kosovo had moved from the Security Council to
e General Assembly, for example through the convening of an emer-
ncy special session of the General Assembly under the terms of resolu-
 n 377 A (V), entitled “Uniting for peace”, as was the case with
e request for an advisory opinion by the General Assembly concerning
e Legal Consequences of the Construction of a Wall in the Occupied
 lestinian Territory (Advisory Opinion, I.C.J. Reports 2004 (I),
 . 145-146, paras. 18-19). In that case, however, the General Assembly
 d been continuously involved in the debate on the issue of the Middle East
 d the Palestinian question since the partition plan of 1947, and these
 re included year after year on its agenda. In contrast, the Kosovo case
 s been solely the responsibility of the Security Council since the armed
 ervention by NATO forces in Serbia in 1999.
 18. Consequently, while Serbia initiated the inclusion on the General
 sembly’s agenda of a request for an advisory opinion of the Court,
at was not in order to allow the Court to pronounce on certain legal
pects of the debate which the General Assembly had started on the
osovo case, but because it saw in this the only opportunity still avail-
 le to it to challenge the unilateral declaration of independence of
  February 2008. What is involved here is not the “motives of individual
ates which sponsor . . . a resolution requesting an advisory opinion”,
hich “are not relevant to the Court’s exercise of its discretion”
 dvisory Opinion, para. 33), but rather an assessment of the situation in

                                                                       104

osovo and of the handling of it, by the United Nations, at the point
hen the General Assembly adopted the request for an opinion on
October 2008.
 19. Moreover, there was no real debate on the question of the status of
osovo when the General Assembly adopted resolution 63/3 requesting
  advisory opinion of the Court (General Assembly, Sixty-third session,
 63/PV.22, 8 October 2008).
 20. It may be questioned, therefore, whether the request for an advi-
ry opinion adopted by the General Assembly (by 77 votes to six, with
  abstentions) is compatible with the Court’s functions as a judicial
gan, as defined by the Charter of the United Nations and by the Stat-
e of the Court.
 21. Furthermore, whatever the Court’s response to the question put by
e General Assembly, it will not in any way assist that political organ,
 ich cannot, in the light of the opinion, either modify Security Council
 olution 1244 or interpret it accordingly, since that task falls to the organ
 ich adopted it. It is not enough to say that only the Assembly can
 preciate the reasons which have led it to request an advisory opinion
 dvisory Opinion, para. 34), since that would mean the Court abandon-
g outright the exercise of its discretion as to the propriety of giving such
  opinion. All the protagonists in the Kosovo case have stated in advance,
 particular before the Court, that the opinion, whatever it may be, will
 ve no impact on their position in relation to the declaration of independ-
ce. Therefore, the advisory opinion can only be used as an argument in
e political debate taking place between the supporters of recognizing
osovo’s independence and those who are against it.
 22. By becoming enlisted in this way, the Court has everything to lose
 this political contest, without contributing in any real way either to
ducing the tensions caused by the unilateral declaration of independ-
ce or to clarifying the functions and responsibility of the United
ations in respect of a territory placed under its administration.
 23. In addition, since the declaration of independence of 17 February
 08, the fait accompli of the creation of Kosovo as an independent
tity has been reflected on the ground, with the increasing de facto mar-
nalization of the United Nations presence and its administration. Such
situation makes the propriety of responding to the question posed by
e General Assembly yet more dubious and problematic, while the
nited Nations has given the impression of adapting to the new state of
 airs (though how could it do otherwise ?).
 24. The Court itself has to make sure the integrity of its judicial func-
 n is respected, in contentious as well as in advisory matters, as it made
ry clear in its Judgment of 2 December 1963 in the case concerning
orthern Cameroons (Cameroon v. United Kingdom), Preliminary Objec-
 ns :

   “both the Permanent Court of International Justice and this Court
   have emphasized the fact that the Court’s authority to give advisory

                                                                         105

   opinions must be exercised as a judicial function. Both Courts have
   had occasion to make pronouncements concerning requests for advi-
   sory opinions, which are equally applicable to the proper role of the
   Court in disposing of contested cases ; in both situations, the Court
   is exercising a judicial function. That function is circumscribed by
   inherent limitations which are none the less imperative because they
   may be difficult to catalogue, and may not frequently present them-
   selves as a conclusive bar to adjudication in a concrete case. Never-
   theless, it is always a matter for the determination of the Court
   whether its judicial functions are involved. This Court, like the Per-
   manent Court of International Justice, has always been guided by
   the principle which the latter stated in the case concerning the Status
   of Eastern Carelia on 23 July 1923 :
        ‘The Court, being a Court of Justice, cannot, even in giving
     advisory opinions, depart from the essential rules guiding their
     activity as a Court.’ (P.C.I.J., Series B, No. 5, p. 29.)” (Northern
     Cameroons (Cameroon v. United Kingdom), Preliminary Objec-
     tions, Judgment, I.C.J. Reports 1963, p. 30.)
25. While the Court cannot substitute itself for the Security Council in
ercising its responsibilities, nor can it stand legal guarantor for a policy
 fait accompli based simply on who can gain the upper hand. Its duty
to preserve its role, which is to state the law, clearly and independently.
 at is how it will safeguard its credibility in performing its functions, for
e benefit of the international community.

 26. Those are the reasons which led me to vote against the Court’s
cision to give an advisory opinion in this case. Having said that, the
ourt’s response to the request of the General Assembly did not strike
e as convincing, and I shall now explain why.


        2. THE SCOPE AND MEANING OF THE QUESTION POSED

 27. This second aspect of the opinion is of course linked with the first.
hereas the Court declines to consider either the motivation of the Gen-
al Assembly or the aims it was pursuing by means of its request for an
 inion, it has nonetheless deemed itself authorized to modify the word-
g of the request, to the point of completely altering its meaning and
ope.
 28. The Court relies on the fact that neither the agenda item under
hich resolution 63/3 was debated, nor the title of the resolution specified
e identity of the authors of the unilateral declaration of independence,
 d that the question of their identity was not raised during the debate
  the draft resolution. The Court then concludes that it is “free to . . .
cide for itself whether that declaration was promulgated by the Provi-

                                                                         106

 nal Institutions of Self-Government or some other entity” (Advisory
pinion, para. 54).
 29. However, the General Assembly’s question could not be more
 ar, and there is nothing in the debate which preceded the adoption of
 olution 63/3 of 8 October 2008 to suggest that the General Assembly’s
 ly concern was the accordance with international law of the declara-
 n of independence, regardless of who the authors were. Does the fact
at the participants in the debate on the draft resolution (A/63/PV.22)
d not raise the question of the identity of the authors of the declaration
 ply that it is not a relevant consideration for the requesting organ, or is
rather precisely because the question is such an obvious one for all the
nited Nations Member States that they consequently did not consider it
cessary to discuss or contest it ? As for the difference noted by the
ourt between the title of the agenda item, the title of the resolution, and
e question submitted to the Court, it is hard to see any significance in
 s since what matters for the Court is the content of the question put by
e General Assembly.
 30. This question therefore does not need to be interpreted in any way.
nd the Court acknowledges this : “the question posed by the General
 sembly is clearly formulated. The question is narrow and specific.”
 dvisory Opinion, para. 51.) The General Assembly did not request the
ourt to give its opinion on just any declaration of independence, but on
e one adopted on 17 February 2008 by the Provisional Institutions of
lf-Government of Kosovo, which were established with specific com-
tences by the United Nations. On 2 October 2008, however, before the
 option of resolution 63/3, the representative of the United Kingdom
 dressed a note of issues to the President of the General Assembly in
hich he indicated that :

     “It would be useful to know whether Serbia is seeking to focus on
   a narrower question about the competence of the Provisional Insti-
   tutions of Self-Government of Kosovo, and, if so, precisely how that
   question relates to Kosovo’s status at the present time.” (A/63/461 of
   2 October 2008.)
31. The answer to that question has been given by Serbia and by the
eneral Assembly. It is indeed a matter of assessing an act adopted by
e Provisional Institutions of Self-Government of Kosovo, and not just
 y act emanating from a hundred or so persons who supposedly declared
emselves to be representing the people.
32. At that point in time, the only institution recognized by the United
ations as representing the people of Kosovo was the elected Assembly
 the Provisional Institutions of Self-Government. Even supposing that
e Court comes to the conclusion that the declaration of independence
 s not adopted by the Assembly of the Provisional Institutions of Self-
overnment of Kosovo, acting as such, contrary to the assertion of the
eneral Assembly of the United Nations, should it not then exercise its

                                                                        107

 cretionary power and decline to respond to a question that would no
nger have any content or scope ? Ultimately, the General Assembly
 es not expect the Court to provide its legal opinion on a question
hich it has not put to it, i.e., a declaration issued by a hundred or so
rsons, unconnected with the United Nations.
 33. The Court has in the past extended the question posed in order to
ply to it as fully as possible (Interpretation of the Agreement of 25 March
 51 between the WHO and Egypt, Advisory Opinion, I.C.J. Reports
 80, pp. 88-89, para. 35). It took the same approach in the Advisory
pinion on Certain Expenses of the United Nations (Article 17, para-
aph 2, of the Charter) (I.C.J. Reports 1962, pp. 156-157), in which it
  out to “examine Article 17 in itself and in its relation to the rest of the
harter” ; likewise, the Court was obliged to clarify the question posed
hen this appeared to be “infelicitously expressed and vague” (Applica-
 n for Review of Judgement No. 273 of the United Nations Administra-
 e Tribunal, Advisory Opinion, I.C.J. Reports 1982, p. 348, para. 46). In
ese instances, however, the Court remained within the bounds of its
dicial functions in taking account of all the applicable law or interpret-
g a confused or imprecise text.
 34. Never, though, has the Court amended the question posed in a
anner contrary to its object and purpose, which in this case are to
termine whether the declaration of independence of 17 February 2008
d or did not fall within the competence of the Provisional Institutions
  Self-Government of Kosovo, as indicated by the United Kingdom
presentative in his above-mentioned note of 2 October 2008 to the
esident of the General Assembly.
 35. If the Court were able to employ discretion to such an extent, by
plying in the end to a question which it has itself adjusted beforehand
 order to make it fit a certain mould, then it would seriously prejudice
e sense of judicial security that ought to prevail among the States and
gans of the United Nations applying to the Court.



              3. ACCORDANCE WITH INTERNATIONAL LAW
         OF THE UNILATERAL DECLARATION OF INDEPENDENCE


36. The General Assembly made a point of characterizing the declara-
 n of independence as unilateral to make it clear that it issued from
 ly one of the parties (the Assembly of the Provisional Institutions of
lf-Government of Kosovo) involved in the political process, based on
curity Council resolution 1244 of 10 June 1999, for the determination
 Kosovo’s final status.
37. The Court was requested by the General Assembly to give its
 inion on the accordance of the declaration with international law. In
ndering its opinion, the Court should first of all have ascertained the
 ernational law applicable in this area.

                                                                         108

 38. But, while the Court does describe the legal régime established by
e Security Council through resolution 1244 and regulations adopted by
e Secretary-General’s Special Representative and UNMIK (Advisory
pinion, paras. 58-63), it fails first to identify the applicable rules of gen-
al international law and to explain how it will go about determining
hether the unilateral declaration is in accordance with these two sets of
 ndards. Ordinarily, the Court should first look into the applicable lex
ecialis (that is to say the law of the United Nations) before considering
hether the declaration is in accordance with general international law.
  observed by the Chairman of the International Law Commission’s
udy Group on the Fragmentation of International Law : “[P]reference
 s often given to a special standard because it not only best reflects the
quirements of the context, but because it best reflected the intent of
ose who were to be bound by it.” (Report of the International Law
ommission, 2004, A/59/10, p. 286.)
 39. The Court has chosen instead to examine “the lawfulness of dec-
 ations of independence under general international law” (Advisory
pinion, para. 78). The General Assembly did not however ask the
ourt to opine in the abstract on declarations of independence generally
 t rather on a specific declaration adopted in a particular context —
at of a territory which the Council has placed under United Nations
 ministration — and this at a time when Security Council resolu-
 n 1244 was in force, and it still is. It would moreover make no sense to
sess the accordance with international law of a declaration of inde-
ndence without regard to who the author(s) are or to the background
 ainst which it was adopted. Likewise, the Court’s conclusion in this
 pect is itself meaningless :
   “the Court considers that general international law contains no
   applicable prohibition of declarations of independence. Accordingly,
   it concludes that the declaration of independence of 17 Febru-
   ary 2008 did not violate general international law.” (Ibid., para. 84.)

40. This is at best a sophism, in other words reasoning that is logical in
pearance alone, because it proceeds from the proposition that what is
lid for the whole is valid for the part. Since the principles of general
 ernational law, i.e., territorial integrity and self-determination, call
re for analysis in the context of a territory under United Nations
ministration, the Court could not announce its conclusion before
amining the law governing the territory as it relates to the declaration
 independence.

41. It is only in a second stage that the Court reaches the conclusion
at : “Security Council resolution 1244 (1999) and the Constitutional
amework form part of the international law which is to be considered
 replying to the question posed by the General Assembly in its request
r the advisory opinion” (ibid., para. 93).

                                                                          109

 42. While resolution 1244 was indeed concerned with setting up an
 erim framework of self-government for Kosovo, as the Court notes, I
  not see anything to justify the assertion the Court then makes : “at the
me of the adoption of the resolution, it was expected that the final
 tus of Kosovo would flow from, and be developed within, the frame-
ork set up by the resolution” (Advisory Opinion, para. 104).
 43. It was simply a matter of UNMIK facilitating a political process
signed to determine Kosovo’s future status, taking into account the
ambouillet accords. That political process is what the Special Envoy,
r. Ahtisaari, was asked by the Security Council to lead through nego-
 tions between Serbia and the elected representatives of Kosovo (the
 sembly) ; as the two parties were unable to reach agreement,
r. Ahtisaari proposed a settlement plan to the Council, but the Council
ver approved it.
 44. The facts that the authors of the Declaration, members of the
 sembly of the Provisional Institutions of Self-Government of Kosovo,
 ed the breakdown of negotiations and that they did not intend to act
thin the framework of the interim régime of self-government (ibid.,
 ra. 105) do not by themselves change the legal nature of an act adopted
  the Assembly of the Provisional Institutions of Self-Government of
osovo. In law, it is not merely because an institution has adopted an act
ceeding its powers (ultra vires) that the legal bond between the insti-
 ion and the act is broken. In such a case, the institution must be con-
 ered to be in breach of the legal framework that justifies and legiti-
 zes it.
 45. Similarly, it is not because the Assembly trespassed on the powers
 the Special Representative (ibid., para. 106) by involving itself in mat-
 s of Kosovo’s external relations that it must be considered as acting in
different capacity or as an entity no longer related to the Provisional
stitutions of Self-Government of Kosovo. Here as well, the Assembly
mply committed an act which is illegal under international law.

46. The Court’s reasoning, aimed at dispelling any inkling of the
claration’s illegality under the law of the United Nations, consisted of
vering it from the institution (the Assembly) that was created within
 s framework :
   “the authors of the declaration of independence of 17 February 2008
   did not act as one of the Provisional Institutions of Self-Govern-
   ment . . . but rather as persons who acted together in their capacity
   as representatives of the people of Kosovo outside the framework of
   the interim administration” (ibid., para. 109).
 reach this conclusion, the Court relies upon the language used and the
ocedure employed (ibid., para. 107). Thus it was enough for the authors
 the declaration to change the appearance of the text, and to hold
emselves out as “the democratically-elected leaders of [the] people” in
der for them to cease to be bound by the Constitutional Framework

                                                                      110

r Kosovo, which states that “[t]he Provisional Institutions of Self-Gov-
nment and their officials shall . . . [e]xercise their authorities consistent
 th the provisions of UNSCR 1244 (1999) and the terms set forth in this
onstitutional Framework”. If such reasoning is followed to its end, it
ould be enough to become an outlaw, as it were, in order to escape
 ving to comply with the law.
 47. With a view to shedding light on this aspect of the question, during
e oral proceedings I asked participants generally, and the authors of
e declaration of independence specifically (CR 2009/33, p. 24), whether
e question of adopting such a declaration had been raised in any form
 ring the campaign for election to the Assembly of the Provisional Insti-
  ions in November 2007. A response in the negative was received both
om the authors of the declaration of independence and from Serbia
 plies by the authors of the declaration of independence and by the
  public of Serbia, dated 22 December 2009). If the members of the
 sembly, who had been elected on 17 November 2007, had wished to
 press the “will of [their] people” in a declaration made on 17 Febru-
y 2008, they should at least have told their electors so.
 48. It is very significant that when he reported to the Security Council
  the meeting held on 18 February 2008 (S/PV.5839), the day after the
 option of the declaration of independence of Kosovo dated 17 Febru-
y 2008, the Secretary-General of the United Nations did so as follows :
Yesterday, my Special Representative for Kosovo informed me that the
 sembly of Kosovo’s Provisional Institutions of Self-Government held
  ession during which it adopted a declaration of independence, which
 clares Kosovo an independent and sovereign State.”

 49. On the other hand, in his report of 28 March 2008 to the Security
ouncil on the United Nations Interim Administration Mission in
osovo (S/2008/211) the Secretary-General added, after noting that the
 ctoral process in Kosovo had concluded on 19 December 2007 and that
e members of the Assembly of Kosovo had taken their oath on 4 Janu-
y 2008 : “On 17 February, the Assembly of Kosovo held a session dur-
g which it adopted a ‘declaration of independence’, declaring Kosovo
  independent and sovereign State.” I would infer that the Secretary-
eneral as well as his special representative were also relying on the
 dress by the Prime Minister of Kosovo on 17 February 2008, when he
oke before the extraordinary meeting of the Assembly of Kosovo :

      “Today, the President of Kosovo and myself, as the Prime Minister
   of Kosovo, have officially requested from the President of the Assembly,
   Mr. Krasniqi ; to call for a special session with two agenda items,
      This invitation for a special session is extended in accordance with
   the Kosovo Constitutional Framework, whereby we present two
   items on the agenda :
   1. Declaration of independence for Kosovo, and

                                                                         111

   2. Presentation of Kosovo State symbols.” (Written Contribution
      of the Authors of the Unilateral Declaration of Independence,
      17 April 2009, Ann. 2.)
50. Thus, there was no doubt in the minds of the Secretary-General
d his Special Representative in Kosovo that the declaration was in fact
e work of the recently elected Assembly of the Provisional Institutions
 Self-Government of Kosovo.
51. Of course, the serious problem the declaration raised in respect of
e United Nations Mission and the mandate it had been given by the
curity Council did not escape the Secretary-General :
      “I immediately drew this development to the attention of the
   Security Council, so that it could consider the matter. In doing so, I
   reaffirmed that, pending guidance from the Security Council, the
   United Nations would continue to operate on the understanding
   that resolution 1244 (1999) remains in force and constitutes the legal
   framework for the mandate of UNMIK, and that UNMIK would
   continue to implement its mandate in the light of the evolving cir-
   cumstances.” (Report of the Secretary-General on the United
   Nations Interim Administration Mission in Kosovo, S/2008/211 of
   28 March 2008.)
52. It must also be kept in mind that when, in its resolution on
November 2002, the Assembly of Kosovo had previously asserted the
 ht to determine Kosovo’s future status, the Special Representative of
e United Nations Secretary-General stated on the same day :
      “Kosovo is under the authority of UN Security Council resolu-
   tion 1244 (1999). Neither Belgrade nor Pristina can prejudge the
   future status of Kosovo. Its future status is open and will be decided
   by the UN Security Council. Any unilateral statement in whatever
   form which is not endorsed by the Security Council has no legal
   effect on the future status of Kosovo.”

 53. Accordingly, no unilateral declaration affecting Kosovo’s future
 tus, whatever the form of the declaration or the intentions of its
 thors, has any legal validity until it has been endorsed by the Security
ouncil. Contrary to what the Court implies, it is not enough for the
 thors simply to step beyond the bounds of the law to cease being sub-
 t to it.
 54. The Court believes the inaction of the Security Council, the Secretary-
eneral and his Special Representative, in response to the declaration
 independence, to be confirmation that the declaration was not the work
 the Assembly of Kosovo, and it contrasts this inertia with the actions
ken between 2002 and 2005, when
   “the Special Representative had qualified a number of acts as being
   incompatible with the Constitutional Framework on the ground that

                                                                        112

   they were deemed to be ‘beyond the scope of [the Assembly’s] com-
   petencies’ (United Nations dossier No. 189, 7 February 2003) and
   therefore outside the powers of the Assembly of Kosovo” (Advisory
   Opinion, para. 108).

 55. However, the Security Council was prevented, by a lack of
 reement among its permanent members, from taking a decision on the
osovo question after receiving the Ahtisaari Report in March 2007.
nd, as is often the case within the United Nations, this deadlock in the
ouncil had a reverberating effect on the Secretary-General, charged with
 plementing its decisions, and his Special Representative.
 56. A stalemate in the Security Council does not release either the
 rties to a dispute from their obligations or by consequence the mem-
 rs of the Assembly of Kosovo from their duty to respect the Constitu-
 nal Framework and resolution 1244. Were that the case, the credibility
  the collective security system established by the United Nations Char-
   would be undermined. This would, in fact, leave the parties to a dis-
 te to face off against each other, with each being free to implement its
wn position unilaterally. And in theory the other party, Serbia, could
 ve relied on the deadlock to claim that it was justified in exercising full
 d effective sovereignty over Kosovo in defence of the integrity of its
 ritory.
 57. In my view, stalemate within the Security Council at a particular
 int cannot justify unilateral acts performed, or faits accomplis created,
   either party, or be deemed tacit approval of them. A failure by the
ouncil to take a decision on account of the veto power of one of its
 rmanent members is contemplated in the Charter. Its legal effect ends
ere ; inaction is itself a political act.
 58. On the other hand, although unable to reach a decision on the
htisaari Report, referred to it in March 2007, the Council nevertheless
 couraged attempts at mediation between the parties, in particular when
decided to send a mission, made up of members of the Council and led
   Johan C. Verbeke, representative of Belgium, to Belgrade and Pris-
 a, in April 2007 (S/2007/220 of 20 April 2007), and when it supported
e attempts by the troika (made up of the European Union, United
ates and Russia) created by the Contact Group to reconcile the two
 rties (from July to December 2007).
 59. This being the case, I cannot endorse the Court’s interpretation of the
 lence” of the Special Representative of the Secretary-General, which
 pposedly confirms that the declaration of independence was not the
ork of the Assembly of the Provisional Institutions of Self-Government
  Kosovo.
 60. We know just how delicate it can be to interpret an actor’s “silence”
 international law. In all events, silence must be interpreted by reference
  the entirety of the direct context and its background. Here, the dead-
ck in the United Nations bodies during the process to determine
osovo’s future status does not justify the conclusion that a unilateral

                                                                        113

claration of independence hitherto not in accordance with international
w is suddenly deserving of an imprimatur of compliance. In fact, the
ason why the Special Representative of the Secretary-General took no
tion was not that he considered the declaration to be in accordance
th international law, but simply that the political body to which he was
swerable was unable to reach a decision on advancing in the process
 der way to determine the future status of Kosovo.

 61. The Court then reflects on resolution 1244 and arrives at the con-
usion that the resolution does not contain a prohibition binding on the
 thors of the declaration of independence (Advisory Opinion, para. 118).
nd for good reason, since the Provisional Institutions had yet to be cre-
ed and the authors in question could not yet be identified. In reality,
e issue at this juncture is not establishing whether resolution 1244 was
med at prohibiting action by the authors of the declaration of inde-
 ndence, but simply recalling the mandatory force of this text, which is
nding on the institutions to be created “to provide an interim adminis-
 tion . . . under which the people of Kosovo can enjoy substantial
 tonomy within the Federal Republic of Yugoslavia” (paragraph 10 of
 olution 1244 (1999) of the Security Council).

 62. UNMIK thus adopted the Constitutional Framework and set up
e interim administration on the basis of the mandate it had received
om the Security Council in resolution 1244. A violation of the Consti-
 ional Framework therefore entails a simultaneous violation of the
curity Council resolution, which is binding on all States and non-State
tors in Kosovo as a result of the territory having been placed under
nited Nations administration. This being the case, it is difficult to see
 w the Court could find that “Security Council resolution 1244
999) did not bar the authors of the declaration of 17 February 2008 from
 uing a declaration of independence from the Republic of Serbia”
 dvisory Opinion, para. 119). In my view, it does establish such a bar,
  at least two counts : because the declaration is not within the Consti-
 ional Framework established pursuant to the mandate given to
NMIK in the resolution ; and because the declaration is unilateral,
hereas Kosovo’s final status must be approved by the Security Council.
 63. Finally, even if it is assumed that the declaration of 17 February
 08 was issued by a hundred or so individuals having proclaimed them-
 ves representatives of the people of Kosovo, how is it possible for them
 have been able to violate the legal order established by UNMIK under
e Constitutional Framework, which all inhabitants of Kosovo are sup-
 sed to respect ?
 64. The Court responds merely by asserting that, when adopting the
claration of independence, the authors were not bound by the Consti-
 ional Framework and that the declaration was not an act intended to
ke effect within the legal order put in place by the United Nations
 id., para. 121). But then what legal order governed the authors and the

                                                                     114

claration itself ? It was not, in any case, the legal order of Serbia nor
at of a new sovereign State. And not being part of the interim institu-
 ns does not exempt the authors from the legal order established by
NMIK regulation 1999/1, providing that “[a]ll legislative and executive
 thority with respect to Kosovo, including the administration of the
diciary, is vested in UNMIK and is exercised by the Special Repre-
ntative of the Secretary-General”. This simply means that all those liv-
g in Kosovo are subject to such authority and must comply with the
gime of self-government established by the United Nations. Hence, in
y opinion, it does not matter whether or not the authors of the declara-
 n of independence are considered to be members of the Assembly of
osovo ; under no circumstances were they entitled to adopt a declara-
 n that contravenes the Constitutional Framework and Security Coun-
  resolution 1244 by running counter to the legal régime for the admin-
ration of Kosovo established by the United Nations.
65. That said, the Court has minimized the purport and scope of its
pinion, since it has limited it to the declaration as such, severed from its
 al effects. It may therefore be asked : how can this Opinion, wherein it
concluded that a declaration adopted by some one hundred individu-
 , self-proclaimed representatives of the people, does not violate inter-
 tional law, guide the requesting organ, the General Assembly, in
 pect of its own action ?
66. This remains a complete mystery, even if the Opinion will be
ploited for political ends.
67. Expressing my personal view, I would be tempted to say that the
 ult is that the Court’s assistance to the General Assembly has emerged
vialized, and this is yet another reason why the Court should have
ercised its discretion by refraining from acceding to the request for an
 inion.
68. Finally, the Court in this case has not identified the rules, general
 special, of international law governing the declaration of independence
 17 February 2008 ; according to the Opinion, general international law
 inoperative in this area and United Nations law does not cover the
uation the Court has chosen to consider : that of a declaration arising
 an indeterminate legal order. Accordingly, there is apparently nothing
  the law to prevent the United Nations from pursuing its efforts at
ediation in respect of Kosovo in co-operation with the regional organi-
tions concerned.
69. Such declarations are no more than foam on the tide of time ; they
nnot allow the past to be forgotten nor a future to be built on frag-
ents of the present.

                                      (Signed) Mohamed BENNOUNA.




                                                                        115

